DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 and 24-25 are pending. 
All claims are currently rejected. 

Response to Arguments
Applicant’s remarks on pages 6-8 of applicant’s responses filed 02/23/2021 have been fully considered and found persuasive. Therefore the 35 U.S.C. 102(a)(1) rejection of the claims in view of Unger (US 20080200862) have been withdrawn. 
However, upon further consideration and searching new grounds of rejections have been issued based on a combination of the teachings of Unger and Zahos (US 20080221490). Specifically, Unger’s delivery of microbubbles mediated delivery of ultrasound energy to a region of interest has been combined with Zahos’ use of low intensity pulsed ultrasonic energy at a region of interest with a seeded scaffold to treat injured cartilage. 
Therefore, the claims stand rejected. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered 
Misnumbered claim 24 has been renumbered 25.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16 recite “subjecting the site to an ultrasound treatment sufficient to stimulate growth of cartilage constituents” and “the device exposing the site to ultrasound treatment sufficient to stimulate growth of cartilage constituents from the human mesenchymal stem cells”, respectively. However, the disclosure does not provide sufficient detailed description of how the extra mechanical or 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “subjecting the site to an ultrasound treatment sufficient to stimulate growth of cartilage constituents”. However, it is unclear if the ultrasound treatment refers to a sum of the preceding steps including the delivery of the ultrasound contrast agent AND the delivery of the ultrasound or only one of the preceding steps. Furthermore, it is not clear how the extra mechanical or shear stress produced by exposing the microbubbles to low intensity pulsed ultrasound stimulates growth of the cartilage constituents. For purposes of the examination the limitation is being interpreted to mean that a step of subjecting the site containing human mesenchymal stem cells and microbubbles to ultrasound energy.
Claim 16 recites “a device configured to deliver an ultrasound treatment to the site”. However, the delivery of ultrasound treatment to the site, as disclosed, comprises the use of a system including an ultrasound device, power amplifier, function generator, a container, cell medium, scaffold, and acoustic absorber and therefore it is unclear what the recitation of “a device” in this limitation means. For 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 2, 6, 8-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Unger, et al., US 20080200862, hereafter referred to as “Unger” in view of Zahos, P.A., US 20080221490, hereafter referred to as “Zahos”. 

Regarding claim 1, Unger teaches a method for enhancing chondrogenesis (see paragraphs 14-16) comprising: 
delivering an ultrasound contrast agent to a site containing human mesenchymal stem cells (see paragraph 37 for the delivery of microbubble formulation to human mesenchymal stem cells (MSCs)); and 
Unger teaches subjecting the site to an ultrasound treatment (paragraph 37 indicates delivering ultrasound energy to the MSCs) but does not explicitly state that the treatment is sufficient to stimulate growth of cartilage constituents from the human mesenchymal stem cells.
However, Zahos teaches repair of deteriorated intervertebral disc by subjecting tissue-engineered cartilage tissue at the site (paragraph 23) to ultrasound energy with intensity ranges between 200mW/cm2 to less than 30mW/cm2 (see paragraph 22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Unger’s delivery of ultrasound energy to a site for treating deteriorated cartilage tissue the way Zahos teaches without damaging surrounding tissue. (See paragraph 21 of Zahos). 

Regarding claim 2, Unger in view of Zahos teaches all the limitations of claim 1 above. 


Regarding claims 6, Unger in view of Zahos teaches all the limitations of claim 2 above. 
Unger also teaches delivering the microbubbles to the site via parenteral administration (see paragraph 37 for the delivery of the stem cells through a catheter or through intravenous administration).

Regarding claim 8, Unger in view of Zahos teaches all the limitations of claim 1 above.
Unger further teaches wherein the ultrasound treatment comprises ultrasound intensities lower than 1 W/cm2 (see paragraph 18).

Regarding claim 9, Unger in view of Zahos teaches all the limitations of claim 1.
Zahos further teaches wherein the site contains a biomimetic scaffold (see paragraph 26 for the tissue-engineered scaffold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Unger to use Zahos’ scaffold site to increase matrix production and collagen expression. See paragraph 26 of Zahos. 

Regarding claim 14, Unger in view of Zahos teaches all the limitations of claim 1 above. 
Unger further teaches wherein the site is located within a human subject (see paragraph 37 for the delivery of the stem cells through a catheter or through intravenous administration to a diseased site). 


Unger also teaches wherein the method is conducted in-vitro (see paragraphs 34-36).

Regarding claim 16, Unger teaches a system for enhancing chondrogenesis comprising: 
a microbubble ultrasound contrast agent (see paragraph 37 for the microbubbles) present at a site containing human mesenchymal stem cells (where the microbubbles are delivered to the MSCs in paragraph 37); and 
a device (see paragraph 12 for the ultrasound emitting device) configured to deliver an ultrasound treatment to the site (see paragraph 37 for the delivery of ultrasound energy to the MSCs); 
the device (see paragraph 12 for the ultrasound emitting device) exposing the site to ultrasound treatment (paragraph 37 indicates delivering ultrasound energy to the MSCs) but does not explicitly state that the treatment is sufficient to stimulate growth of cartilage constituents from the human mesenchymal stem cells.
However, Zahos teaches repair of deteriorated intervertebral disc by subjecting tissue-engineered cartilage tissue at the site (paragraph 23) to ultrasound energy with intensity ranges between 200mW/cm2 to less than 30mW/cm2 (see paragraph 22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Unger’s delivery of ultrasound energy to a site for treating deteriorated cartilage tissue the way Zahos teaches without damaging surrounding tissue. (See paragraph 21 of Zahos). 

Claims 3-5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Zahos, as applied to claim 1 above, and further in view of Toma, et al., US 20110208113, hereafter referred to as “Toma”.

Regarding claims 3-5 and 17-18 Unger in view of Zahos teaches all the limitations of claims 1 and 16, respectively. 
Unger in view of Zahos fails to teach wherein the microbubbles have a biocompatible outer shell; wherein the outer shell contains a lipid; and wherein the microbubbles contain a gaseous fluorocarbon, respectively. 
However, Toma teaches the use of microbubbles with an outer lipid shell (paragraph 18), and filled with an acoustically active gas such as perfluorobutane (paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Unger as modified by Zahos to use Toma’s microbubbles for effective delivery of therapy to the site of interest (see paragraph 5-7).

Claims 7, 10-12, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Zahos, as applied to claims 1 and 16 respectively, and further in view of Holmes et al., “Development of Novel Three-Dimensional Printed Scaffolds for Osteochondral Regeneration”, Tissue Engineering: Part A, Vol. 21, Nos. 1 and 2, 2015, pp. 403-415, hereafter referred to as “Holmes”. 

Regarding claim 7, Unger in view of Zahos teaches all the limitations of claim 1 above.
Unger in view of Zahos fails to explicitly teach wherein the cartilage constituents is Glycosaminoglycans (GAGs).
However, Holmes teaches assessment of GAGS in the culture (see page 406, right col., second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Unger as modified by Zahos to perform Holmes’ differentiation 

Regarding claim 10, Unger in view of Zahos and Holmes teaches all the limitations of claim 9 above. 
Holmes further teaches wherein the biomimetic scaffold is formed by three dimensional printing lithography. See the fabrication of three-dimensional osteochondral scaffolds using sterelithography (sic) in the first paragraph under “Materials and Methods” on page 404. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Unger’s cell culture as modified by Zahos and Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Unger (see page 52, left col., first paragraph) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 11, Unger in view of Zahos and Holmes teaches all the limitations of claim 9 above.
Holmes further teaches wherein the biomimetic scaffold comprises polyethylene glycol (PEG) (see first paragraph of left column on page 404).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Unger’s cell culture as modified by Zahos and Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Unger (see page 52, left col., first paragraph) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 


Holmes further teaches seeding the biomimetic scaffold with human mesenchymal cells (see page 406, last paragraph of left column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Unger’s cell culture as modified by Zahos and Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Unger (see page 52, left col., first paragraph) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 19, Unger in view of Zahos teaches all the limitations of claim 16 above.
Unger in view of Zahos does not teach wherein the biomimetic scaffold is formed by three dimensional printing lithography.
However, Holmes teaches fabrication of three-dimensional osteochondral scaffolds using sterelithography (sic) in the first paragraph under “Materials and Methods” on page 404. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Unger’s cell culture as modified by Zahos to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Unger (see page 52, left col., first paragraph) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 20, Unger in view of Zahos and Holmes teaches all the limitations of claim 19 above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Unger’s cell culture as modified by Zahos and Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Unger (see page 52, left col., first paragraph) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 25, Unger in view of Zahos teaches all the limitations of claim 16 above.
Unger in view of Zahos does not teach wherein the biomimetic scaffold is formed by three dimensional printing lithography.
However, Holmes teaches fabrication of three-dimensional osteochondral scaffolds using sterelithography (sic) in the first paragraph under “Materials and Methods” on page 404. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Unger’s cell culture as modified by Zahos to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Unger (see page 52, left col., first paragraph) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Zahos and Holmes, as applied to claim 9, and further in view of Toma.

Regarding claim 13, Unger in view of Zahos and Holmes teaches all the limitations of claim 9 above. 

However, Toma teaches implantation of a stent used as a scaffold (paragraph 99) for microbubbles tagged endothelial progenitor cells for stimulation of cell growth in tissue repair a the site of interest.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Unger, as modified by Zahos and Holmes, for in vivo implantation for improved clinical outcomes. See paragraph 112.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zahos in view of Shi, et al., US 20120165670, hereafter referred to as “Shi”.

Regarding claim 24, Zahos teaches a method for generating or repairing cartilage comprising: 
seeding a biomimetic scaffold with human mesenchymal stem cells (hMSCs) (see paragraph 26 for the scaffolding); 
placing the biomimetic scaffold seeded with hMSCs at a site for cartilage generation or repair (see paragraph 26 for providing hMSCs to a target area); 
exposing the site to an ultrasound (see paragraph 26 for the delivery of ultrasound energy to the target region); 
stimulating, via the exposure of the site to the ultrasound, growth of cartilage constituents at the site from the hMSCs (see paragraph 23).
Zahos does not teach delivering an ultrasound contrast agent to the site
However, Shi teaches delivery of microbubble-based ultrasound contrast agents to a target region to increase the local ultrasound exposure to the region of interest. See paragraph 126. 
. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FAROUK A BRUCE/              Examiner, Art Unit 3793        


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793